Citation Nr: 0432413	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
service-connected headaches, currently evaluated as 10 
percent disabling.   

2.  Entitlement to service connection for swollen and painful 
joints as a chronic disability resulting from an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1984 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In February 2001, the Board remanded the matter to the RO.  
It is now once again before the Board for disposition.  


FINDINGS OF FACT

1.  For the period from October 29, 1997 through July 8, 
2001, the veteran's headache disorder was primarily 
manifested by daily frontal headaches, but were not 
productive of characteristic prostrating attacks occurring on 
average once a month over last several months, nor were they 
productive of severe economic inadaptability.   

2.  As of July 9, 2001, the veteran's headache disorder is 
productive of severe headaches occurring as much as two to 
three times a week or occurring once a week lasting two to 
three days.  The veteran usually takes one or two Fiorinals 
and needed to lie down for headache relief.  They are not 
productive of severe economic inadaptability.   

3.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War.

4.  The veteran does not currently manifest signs of painful 
or swollen joints.  




CONCLUSIONS OF LAW

1.  For the period from October 29, 1997 through July 8, 
2001, the schedular criteria for an evaluation in excess of 
10 percent for service-connected migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.124a, Diagnostic 8100 (2004).
  
2.  The criteria for a 30 percent evaluation, and no higher, 
for migraine headaches have been met, effective July 9, 2001.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic 8100 (2004).

3.  Service connection for swollen and painful joints as a 
chronic disability resulting from an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).  The veteran 
was first informed of this change in the law by the February 
2001 Board remand.    
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a February 2002 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to an increased evaluation for 
headaches and to establish entitlement to service connection 
for swollen and painful joints as a chronic disability 
resulting from an undiagnosed illness.  Furthermore, the 
letter informed him of what additional information and 
evidence VA still needed from him.            
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the February 2002 RO letter informed the appellant that 
VA would make reasonable efforts to obtain such things as 
medical records, employment records, or records from other 
Federal agencies.  Additionally, the letter stated that VA 
would schedule him for a VA medical examination or obtain a 
medical opinion if it was decided such was necessary to make 
a decision on his claim.    
  
In addition, the May 2003 and March 2004 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SSOC's 
both included the language of 38 C.F.R. § 3.159(b)(1).  Thus, 
the February 2002 RO letter, combined with the May 2003 and 
March 2004 SSOC's, complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Finally, although the governing statute and the controlling 
presumption period with respect to Persian Gulf War claims 
have been amended during the prosecution of this appeal, 
these changes to the law are not shown to affect the outcome 
of this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

				II.  Increased Evaluation 

The veteran is seeking an increased initial evaluation for 
his service-connected headaches.  The May 1998 rating 
decision granted service connection for headaches with a 
noncompensable evaluation, effective October 29, 1997.  The 
veteran appealed this decision, seeking a higher evaluation.  
In a May 2003 rating decision, the RO increased the veteran's 
rating for his service-connected headache condition to 10 
percent disabling, effective October 29, 1997.       

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for a low 
back condition it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such is the 
case here. 

As noted above, the veteran's headache condition was 
initially assigned a noncompensable evaluation in the May 
1998 rating decision, with an effective date of October 29, 
1997.  During the course of this appeal, the veteran's rating 
was increased to 10 percent disabling, effective October 29, 
1997.

Under the rating schedule, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

A March 1997 VA progress note stated that the veteran had 
been having severe headaches for the past month with ringing 
in the ears, but with no fever, no earache, and no nasal 
changes.  It was noted, though, that he had occasional 
dizziness.  A June 1997 VA progress note stated that he still 
had headaches that were not going away.  He stated that he 
felt like he was going to fall and that tasks at work were 
becoming more difficult.  

A March 1998 VA neurological examination report stated that 
the veteran was having daily frontal headaches which were 
described by him as "like having a hangover, but not as 
intense."  He stated that the intensity of the headaches 
changed in relationship to the intensity of physical 
exertion.  He also reported a sensation of throbbing.  The 
pain was reportedly described as 3-4/10.  The veteran 
reported associated symptoms of dizziness which occurred one 
or two times a week.  He also described a disorientation or 
fog.  The examiner stated that there was no history of 
nausea, vomiting, or vision changes.  He had no history of a 
head injury or of neck pain and he stated that he knew of no 
triggers such as food or changes in weather.  He indicated 
that he believed that caffeine reduced the intensity of his 
headaches.  He reported that the headaches were not 
disabling, but tolerable.  He did state, however, that he was 
not at his optimal performance level.  He stated that his 
part-time work as a nurse at a rehabilitation hospital was 
necessary because he was unable to perform at optimal status.  
The diagnosis was chronic daily headache of unknown etiology.  

A March 1998 VA general medical examination report noted that 
the veteran complained of headaches three to four times a 
week which were low grade, throbbing, and frontal, and which 
sometimes decreased with coffee.  

A July 9, 2001 VA neurological examination report noted that 
the veteran was first evaluated in the neurology clinic of 
that hospital in November 2000 and that his history was 
essentially unchanged from the description in that interview.  
He reported frequent headaches which were mainly frontal with 
right-sided lateralization on occasion.  Several of these 
headaches were preceded by visual scotoma which sounded like 
a monomous field scotoma.  This was reported to consist of 
wavy lines or some distortion that usually preceded a severe 
headache.  At other times it was reported that the veteran 
would get a generalized aching.  It was reported that the 
veteran had a headache to some degree on a daily basis and 
severe headaches several times a week.  The headaches were 
treated with Fiorinal which the veteran stated took the edge 
off the headaches.  It was stated that a CT scan of the brain 
done there in 1999 was reported as negative.  The examiner 
stated that the veteran did not report any neurologic 
disturbances aside from headaches and that the headaches had 
no identifying trigger patterns.  The veteran did, however, 
describe photophobia or light sensitivity during headache 
episodes.  The diagnosis was headache disorder which the 
examiner stated sounded mostly compatible with migraine 
headaches.  It was noted that the veteran also had milder 
headaches which it was stated might by muscle contraction.  

An April 2002 VA medical note stated that the veteran had 
migraines and that the visual problem during the migraines 
was getting worse.  

A March 18, 2003 VA examination report noted that the 
veteran's history was entirely unchanged from the July 2001 
VA examination report.  The examiner stated that the veteran 
reported two patterns of headaches.  The first was a daily 
headache which was described as being located on the top of 
his head and consisted of a pressure-like sensation sometimes 
associated with nausea.  He related the pain severity as 3 to 
4 on the Likert scale.  He was able to function at work with 
his degree of headache.  Second, he reported an additional 
headache which occurred as much as two to three times a week 
or occurred once a week lasting two to three days.  This 
headache seemed to be indicated as usually on the top of the 
head or lateralizing to the right or left hemicranium.  The 
headache pain was described as severe and rated at about a 
nine.  It also seemed to be indicated that the headache was 
either accompanied or began with a visual scotoma in which 
the veteran described a left hemianopic defect in the left 
eye with a wavy line type of scotoma.  It was reported that 
he would also feel nauseated.  It was stated that for these 
headaches the veteran usually took one or two Fiorinals and 
needed to lie down for headache relief.  It was noted that 
the veteran was also taking Verapamil 120 mg a day for 
headache prophylaxis, but did not notice any improved pain 
response.  Again, the 1999 CT scan of the brain was reported 
to be negative.  The veteran did not know of any specific 
triggers which would initiate a headache.  It was noted that 
the headaches seemed to occur in an unpredictable fashion.  
Previous neurological examinations were noted to be within 
normal limits.  The examiner indicated that the veteran's 
pressure-type headaches were most likely consistent with 
muscle contraction, but that the other headaches, which were 
more severe, is found more consistent with migraine 
headaches.  

The veteran reports recurrent headaches of both a mild and 
severe nature.  In the March 2003 VA examination report, it 
was noted that his severe headaches occurred as much as two 
to three times a week or occurred once a week lasting two to 
three days.  It was reported that the veteran usually took 
one or two Fiorinals and needed to lie down for headache 
relief.  His associated symptoms include nausea, visual 
problems, dizziness, and light sensitivity.  The examiner 
stated in the report that the veteran's history was entirely 
unchanged from the July 2001 VA examination report.  The 
Board has no reason to doubt the veracity of his report of 
symptoms, and finds that he clearly meets the criteria for a 
30 percent rating under Diagnostic Code 8100.  However, prior 
to the July 9, 2001 VA examination report there is no 
evidence of prostrating attacks warranting a 30 percent 
evaluation.  For example, the examiner in the March 1998 VA 
examination report stated that there was no history of 
nausea, vomiting, or vision changes, and it was noted that 
the veteran reported that the headaches were not disabling, 
but tolerable.  Therefore, the Board grants a 30 percent 
evaluation for migraine headaches, effective July 9, 2001, 
and denies an evaluation in excess of 10 percent for the 
period prior to July 9, 2001.  

The Board further finds that the preponderance of the 
evidence weighs against a rating in excess of 30 percent for 
the veterans' migraine headache disorder.  In the Board's 
opinion, the frequency and duration of the veteran's 
prostrating headaches falls short of the requirement of "very 
frequent completely prostrating and prolonged attacks" 
required for a higher rating under Diagnostic Code 8100.  
Additionally, his 30 percent rating contemplates a 
significant loss of working time due to his disability, see 
38 C.F.R. § 4.1, and the Board does not find on this record 
that his headache disorder, in and of itself, is productive 
of severe economic inadaptability.  His disability does not 
more closely approximate the criteria required for a 50 
percent rating at any time during the appeal period, and the 
preponderance of the evidence weighs against a higher rating 
under Diagnostic Code 8100.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

 				III.  Service Connection

The veteran has maintained that the claimed disability 
resulted from his service in Operation Desert Storm.  The 
veteran's DD-214 indicates that he served in the Southwest 
Asia Theater of operations; he received the Southwest Asia 
Service Medal with two Bronze service stars and the Kuwait 
Liberation Medal.  The Board finds that his status as a 
Persian Gulf veteran, as defined in 38 U.S.C.A. § 1117(f), is 
established.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service under 38 U.S.C.A. § 1110, or it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2004).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

The medical evidence includes a September 1994 report stated 
that the veteran had complaints of fatigue and pain in the 
elbow and other joints without swelling.  An October 1994 
report noted multiple sites with mild degenerative joint 
disease.  On a December 1994 report of medical history, it 
was noted that the veteran had frequent joint pain without 
edema affecting all joints.  Degenerative joint disease of 
the cervical spine, lumbosacral spine, elbows, and knees was 
diagnosed.   

A November 1995 VA joints examination report stated that the 
veteran had a problem with both knees.  It was noted that he 
had an injury to his left knee in Saudi Arabia when he jumped 
off a five-ton truck and twisted his knee laterally.  It was 
reported that he began having pain and crepitation in his 
left knee after returning from the Persian Gulf War.  He 
began to have a problem with his right knee about two years 
ago.  Examination of the knees showed no swelling or 
deformity and there was no tenderness of the knees.  It was 
reported that painless range of motion of the right knee was 
0 degrees to 120 degrees and painless range of motion of the 
left knee was 0 to 190 degrees.  There was no anterior, 
posterior, or lateral laxity of the knees.  X-rays of the 
knees were reported to be normal.  The diagnosis was chronic 
strain of both knees with limitation of motion of both knees.  

A November 1995 VA spine examination report listed a 
diagnosis of chronic lumbosacral strain.  

A November 1996 VA progress note reported that the veteran 
was complaining of joint pain in the right hip.  Another 
November 1996 VA progress note also reported joint pain.      

A Persian Gulf registry examination report noted that the 
veteran described having joint pain with an onset of October 
1994 and which was present at the time of the examination.  
However, such was not diagnosed.      

A June 1997 VA medical report noted that the veteran called 
complaining of diarrhea, joint pain, and dizziness.  

A March 1998 VA general medical examination report stated 
that the veteran had been complaining of multiple joint pain, 
including left elbow, neck, hip, and knees, since about 1993 
or 1994.  It was also noted that the veteran complained of 
chronic fatigue for the past several years.  Examination of 
the musculoskeletal system was noted to be entirely normal.  
The examiner diagnosed painful joints, but stated that there 
were no objective findings, noting that the examination was 
normal.  It was noted in the report that the veteran did not 
show up for lab work, X-rays, psychiatry, and dermatology 
referrals.  

A June 1999 VA progress note stated that the veteran probably 
had a rotator cuff tear.  

Private medical records show that the veteran remarked that 
he had pain and described his symptoms as follows: sharp or 
stabbing, dull ache, warm burning sensation, throbbing, and 
weakness.  The date of onset was noted to be July 1999.  This 
is the time frame he was reported to have had an automobile 
accident.  
 
A July 1999 report from Winchester Orthopaedic Associates 
noted that the veteran had been in an automobile accident on 
July 10, 1999.  He was reported as having immediate pain in 
his neck and lower back.  The diagnosis was cervical 
strain/sprain and lumbosacral strain/sprain.  A September 
1999 report listed an assessment of lumbar spine soft tissue 
type injury.  A February 2000 report stated that that an MRI 
showed some spondylosis L4-L5 and L5-S1, with a small central 
disc protrusion L5-S1.  A March 2000 report stated that a 
cervical MRI showed some minimal central bulging of C3-4, 4-
5, and 5-S1.  His lumbosacral spine showed a small central 
disc protrusion L5-S1 with minimal to mild disc bulging 
posterolaterally towards the right L4-5.  There was 
spondylosis L4-5 and 5-S1.  It was noted that he had a severe 
flare-up of back pain three weeks ago.  A May 2000 stated 
that the veteran continued to have a lot of neck discomfort.  
A July 2000 report stated that the veteran continued to have 
symptoms in his lower back and his neck with pain down 
between his shoulder blades.      

An April 2000 VA medical record stated that the veteran had 
been in an automobile accident last year and had chronic back 
pain.  It was noted that tests revealed a bulging disc at 
L4/5 and also problems with C3-C4.  His primary pain was 
noted to be in the neck.  The assessment was status post disc 
problems.  An April 2002 VA medical note stated that he took 
Tramadol to control joint pain.  Without such medication it 
was noted that the pain level was an 8, but only a 2 with the 
medication.  

A March 27, 2003 VA examination report listed diagnoses of 
cervical spine, normal, left shoulder, normal, lateral and 
medial epicondylitis of the left elbow, most likely secondary 
to curling exercise, old healed fracture of the scaphoid, 
left wrist, without development of the post-traumatic 
osteoarthritis, left ankle, normal, and low back pain most 
likely of muscular origin, no organic bases for low back 
pain.  The examiner stated that the veteran's multiple 
musculoskeletal complaints could not be attributed to any 
known diagnosis of orthopedic entities.  The examiner stated 
that he strongly disagreed with the 1995 VA examination which 
concluded that he had degenerative joint disease.  He stated 
that there was no degenerative joint disease that could be 
detected on X-rays and that, clinically, symptoms were not 
consistent with degenerative joint disease.  The only 
degenerative changes on X-ray that one could detect was a 
tiny marginal osteophyte of the inferior pole of the patella 
which the examiner stated was insignificant.  The examiner 
stated that his low back problems were, in all likelihood, of 
muscular origin.  In conclusion, the examiner stated that the 
veteran should be referred to a rheumatologist.  He stated 
that the final comment was that the veteran was a picture of 
perfect health, with extremely well-developed muscle mass.     
  
The Board notes that the veteran failed to report for a Gulf 
War guidelines VA examination scheduled for February 9, 2004.  
The Board finds that it is not necessary to remand this claim 
for yet another examination to be scheduled.  When the 
veteran fails to report for an examination on an original 
compensation claim, the claim will be rated based on the 
available evidence.  38 C.F.R. § 3.655 (2004).  

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness." 38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b).  In this case, the evidence does not show that the 
veteran has objectively exhibited painful and swollen joints 
which are manifestations of an undiagnosed illness.  

For example, the Persian Gulf registry examination report 
noted that the veteran described having joint pain with an 
onset of October 1994 and which was present at the time of 
the examination.  However, joint pain was not listed among 
the diagnoses in the report.  The examiner in the March 1998 
VA general medical examination report diagnosed painful 
joints, but stated that there were no objective findings, 
noting that the examination was normal.  It was further noted 
in the report that the veteran did not show up X-rays.  A 
March 27, 2003 VA examination report listed diagnoses of 
cervical spine, normal, left shoulder, normal, lateral and 
medial epicondylitis of the left elbow, most likely secondary 
to curling exercise, old healed fracture of the scaphoid, 
left wrist, without development of the post-traumatic 
osteoarthritis, left ankle, normal, and low back pain most 
likely of muscular origin, no organic bases for low back 
pain.  He stated that the final comment was that the veteran 
was a picture of perfect health, with extremely well-
developed muscle mass.     
             
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  Based on the foregoing, the Board finds that the 
veteran's claim of entitlement to service connection for 
chronic swollen and painful joints must be denied on any 
basis.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for migraine headaches 
for the period prior to July 9, 2001, is denied. 

A 30 percent evaluation for migraine headaches is granted, 
effective July 9, 2001, subject to regulations governing the 
award of monetary benefits.

Service connection for swollen and painful joints as a 
chronic disability resulting 
from an undiagnosed illness is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



